Citation Nr: 1413318	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and nephew


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from September 1961 to September 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011 and a transcript of that hearing is of record.  This claims was previously remanded by the Board in October 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013).


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the October 2011 remand, the Board directed that the Veteran be provided a VA examination to determine the nature and etiology of his left knee disability, to include whether it was caused or aggravated by a service-connected right knee disability.  A review of the record shows that the Veteran was provided an examination in December 2011.  A review of the examination report shows that the examiner opined that the Veteran's left knee disability was less likely as not caused by or a result of his service or his service-connected right knee disability.  The examiner merely noted that there was no documentation in the service medical records or post-service medical records of left knee pain until 1992.  Further the examiner noted that there was no evidence to support a finding that arthritis in one knee causes arthritis of the contralateral knee.  

The Board finds that opinion inadequate for adjudication purposes.  The examiner did not address whether the service-connected right knee disability aggravated a left knee disability.  While it seems rather clear that arthritis in one joint does not directly cause arthritis in a contralateral joint, what is quite unclear is whether overuse of one leg as a result of compensating for disability in the opposing leg can lead to either development or worsening of arthritis in the overused extremity, which is the Veteran's claim.  The examiner should provide an opinion on that issue.  Additionally, the examiner relied solely on the absence of treatment for a left knee disability until 1992 as the basis of the negative direct service connection opinion.  However, the lack of contemporaneous medical records cannot serve as the sole basis for a negative medical opinion.  Furthermore, the Veteran has consistently reported left knee pain since service and he is competent to do so.  Therefore, the examiner must address the Veteran's lay account of continuous symptoms since service.  

The Board finds that the development conducted does not comply with the requests of the October 2011 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran should be scheduled for a VA examination, by an examiner different than the December 2011 VA examiner, to determine the nature and etiology of any left knee disability, to include whether it was caused or aggravated by a service-connected right knee disability.  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Identify and obtain any pertinent outstanding treatment records not already of record.  

2.  Schedule the Veteran for a VA examination, by an examiner different than the December 2011 VA examiner, to determine the etiology of any left knee disability.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is etiologically related to active service, to include the reports of left knee pain caused by serving in the fife and drum corps.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any left knee disability was caused by a service-connected right knee disability, to include overuse of the left leg as a result of overcompensating for the right knee injury.   The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability, to include overuse of the left leg as a result of overcompensating for the right knee injury.  The supporting rationale for all opinions expressed should be provided.

3.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

